                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 EDMOND HUDMOND SMITH, IV,                                       CIVIL ACTION
 #07241-056

 VERSUS                                                          NO. 19-1454

 SAINT PAUL TRAVELERS                                            SECTION: “M”(3)
 COMPANY, INC., ET AL.


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that the complaint is DISMISSED.

       New Orleans, Louisiana, this 19th day of April, 2019.




                                            __________________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE
